Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is in response to the REM filed on 10/10/2022.
3.	Claims 1-6, 8-16 and 18-20 are pending in the present application, of which Claims 1, 11 and 20 are independent. Claims 1, 11 and 20 are amended. Claims 7 and 17 were previously canceled without prejudice or disclaimer of the subject matter.
4.	This action is made Final.
Examiner Note
5.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.        Claims 1, 2, 4-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C.103 as being unpatentable over Albertson et al (US 20180157981 A1) in view of Murdoch et al (US 20140122595 A1).

9.	Regarding claim 1 (Currently amended), Albertson teaches method comprising: 
obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user;
In line with the applicant pre-grant publication:
 [0044] A digital message (which is also referred to herein as an electronic message) can comprise various types of content, such as and without limitation text, video, audio, multimedia, etc. Examples of digital messages include without limitation an instant message, text message, SMS message, MMS message, email message, voicemail message, etc. A digital message typically comprises a header (or other) portion identifying the sender and the recipient(s) of the message. In addition, a digital message comprises a body containing the contents of the user's message. A digital message can include other parts, such as and without limitation a subject, an attachment, a hyperlink (to a destination, or location, such as an online site, document or other resource, a local or remote network site, document or other resource), etc. A user (a sender or a recipient) is uniquely identified by a name that is typically found in the header of the digital message.

Therefore Albertson teaches the same at ([0002], “for each of a plurality of users of an online ecosystem, obtain and store interaction data (Interaction data 222 may further comprise social-related data...a number of messages sent by the user (the signed-in user) to contacts (the plurality of digital messages)), and/or other social-related data as per [0029]) regarding interactions of the user with one or more digital content items accessible via the online ecosystem.”
[0026], “communication and social networking among users” 
Fig 3, step 302, [0029], Interaction data 222 may further comprise social-related data...a number of messages sent by the user (the signed-in user) to contacts (the plurality of digital messages)), and/or other social-related data);
using, via the computing device, the plurality of digital messages of the user to: 
determine a persona of the user, the user's persona identifying a number of interests of the user identified using the plurality of digital messages (Fig 1B, [0018], based on the interaction data, the signed-in user may prefer two or more of the same fantasy games (a number of interests of the user), [0020], a "#FantasyFiction" tag for group 110 indicating a common interest between the group and the signed-in user in fantasy fiction multimedia content.  For example, this common interest may be derived from interaction data, see also [0036] for a plurality of attributes regarding that user (the signed-in user)); and 
determine a plurality of contacts of the user, for each contact of the plurality of contacts, the determining comprising determining an interaction frequency using the plurality of digital messages  (1B, [0017], “the computing system may determine that users 114, 116, and 118 (each contact of the plurality of contacts) are similar to the signed-in user based on interaction data (the plurality of digital messages) indicating that the similar and signed-in users have played a common game as a preferred game--e.g., as a result of the interaction data indicating the game being played at a high frequency, having the highest time played relative to other games, and/or being the most recently played game (an interaction frequency).”, see also [0029], “the social-related data may comprise, for a given user, a total number of contacts made within gaming service 212 and/or other service, a social graph, data relating to communication with the contacts e g., a number of messages (an interaction frequency) sent by the user to contacts), and/or other social-related data); 
selecting, via the computing device and using the interaction frequency determined for each of the plurality of contacts, a number of contacts from the plurality of contacts, each selected contact, of the number of contacts, having a higher interaction frequency than unselected contacts of the plurality of contacts (1B, [0017], see also, [0023], [0036], “one or more attributes associated with a selected user that are regarded as indicative of that user's preferences, habits, and the like may be compared with the same set of attributes of other users to identify similar users and to provide recommendations to the selected user based on interaction data 222 associated with the identified similar users “, [0037], “the subset of users may belong to a cluster of the plurality of users 204 that share an attribute with the selected user “, [0038], and Fig 3, step 312-316, [0048], applying a weighted matching algorithm to determine one or more similar users of the subset of users (a plurality of contacts of the user) that are similar to the selected user (the signed-in user), by applying respective weights to at least a subset of the plurality of attributes to form a weighted subset of attributes... applying the weighted matching algorithm may comprise comparing the weighted subset of attributes to a same subset of attributes associated with the selected user.); 
determining, via the computing device, an interest shared by the user and at least one selected contact of the number of contacts, the determining comprising comparing the persona of the user with the persona of each selected contact of the number of contacts, the shared interest being identified in the persona of the user and the at least one selected contact (Fig 1B, [0018], “FIG. 1B, group 110 is recommended based on interaction data indicating a shared interest between the group and the signed-in user in fantasy games.  For example, group 110 and the signed-in user may prefer two or more of the same fantasy games.”, see also [0033], [0043], Fig 3, [0047]); 
automatically maintaining, via the computing device, a relationship data structure to include information indicating a relationship between the user and the at least one selected contact, the relationship identifying the shared interest between the user and the at least one selected contact determined using each respective persona ([0029], “Interaction data 222 may further comprise social-related data... the social-related data may comprise, for a given user, a total number of contacts made within gaming service 212 and/or other service, a social graph (a relationship data structure), data relating to communication with the contacts e g., a number of messages sent by the user to contacts), and/or other social-related data” [0033], facilitate the provision of an enjoyable user experience and potentially the establishment of relationships with other users with whom a common interest is shared); and 
Further Albertson implicitly teaches automatically making, via the computing device and using the identified shared interest and relationship information from the relationship data structure, a recommendation directed to at least one of the user and the at least one contact, the recommendation identifying the shared interest and recommending at least2U.S. Appl. Serial No. 16/158,564Docket No.: 085804.122450 Response to Final Office Actionone online group activity for the user and the at least one contact to share in accordance with the shared interest, the online group activity comprising a recommendation to form a group specific to the shared interest (Fig 1B, [0017]-[0018], [0023], [0041], “The one or more recommended resources may comprise one or more recommended other users with whom to participate in an online interactive activity (e.g., online game), such as groups 110 and 112, and users 114, 116, and 118 of FIG. 1B.”, [0049], [0065]-[0066], matchmaking with one or more recommended other users of the one or more similar users, and the one or more recommended resources alternatively or additionally may comprise the one or more recommended other users with whom to participate in an online game (online group activity).).
However Murdoch explicitly teaches automatically making, via the computing device and using the identified shared interest and relationship information from the relationship data structure, a recommendation directed to at least one of the user and the at least one contact, the recommendation identifying the shared interest and recommending at least2U.S. Appl. Serial No. 16/158,564Docket No.: 085804.122450 Response to Final Office Actionone online group activity for the user and the at least one contact to share in accordance with the shared interest, the online group activity comprising a recommendation to form a group specific to the shared interest ([0019], “monitor learning activities of users, and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155], “The analysis utility uses meta data to determine relationships between users, and to determine relationships between content...Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.  The analysis utility is also operable to relate content to users based upon meta data, assessment, and social engines.  The analysis utility, in one aspect thereof, is operable to track and relate users to one another through common interaction with content, whether this interaction is direct or indirect”, [0156] In one aspect of the invention, the analysis utility includes a relational engine or component (a relationship data structure) that collects data to identify or form relationships between users whether they're directly or indirectly connected. [0157], “Relevant social relationships (a relationship data structure) then further strengthen or weaken specific Nodes and Edges based upon past Interactions and the context Interactions.”, see also Fig 6, [0170], “relationship weighting graph”).
Murdoch also teaches obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user ([0091], “electronic communications between users of the system including but not limited to discussion threads, message boards, instant messaging, posts, blogs and so on.” In line with the applicant pre-grant publication:
 [0044] A digital message (which is also referred to herein as an electronic message) can comprise various types of content, such as and without limitation text, video, audio, multimedia, etc. Examples of digital messages include without limitation an instant message, text message, SMS message, MMS message, email message, voicemail message, etc. A digital message typically comprises a header (or other) portion identifying the sender and the recipient(s) of the message. In addition, a digital message comprises a body containing the contents of the user's message. A digital message can include other parts, such as and without limitation a subject, an attachment, a hyperlink (to a destination, or location, such as an online site, document or other resource, a local or remote network site, document or other resource), etc. A user (a sender or a recipient) is uniquely identified by a name that is typically found in the header of the digital message.

determining, via the computing device, an interest shared by the user and at least one selected contact of the number of contacts, the determining comprising comparing the persona of the user with the persona of each selected contact of the number of contacts, the shared interest being identified in the persona of the user and the at least one selected contact ([0019], “monitor learning activities of users (persona), and based on such learning activities identify shared learning attributes (interest shared) amongst two or more users,”, [0155], “track and relate users to one another through common interaction with content, whether this interaction is direct or indirect”,) ;
automatically maintaining, via the computing device, a relationship data structure to include information indicating a relationship between the user and the at least one selected contact, the relationship identifying the shared interest between the user and the at least one selected contact determined using each respective persona ([0019], “monitor learning activities of users (persona), and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155], “The analysis utility uses meta data to determine relationships between users, and to determine relationships between content...Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.  The analysis utility is also operable to relate content to users based upon meta data, assessment, and social engines.  The analysis utility, in one aspect thereof, is operable to track and relate users to one another through common interaction with content, whether this interaction is direct or indirect”, [0156] In one aspect of the invention, the analysis utility includes a relational engine or component (a relationship data structure) that collects data to identify or form relationships between users whether they're directly or indirectly connected (a relationship data structure). [0157], “Relevant social relationships (a relationship data structure) then further strengthen or weaken specific Nodes and Edges based upon past Interactions and the context Interactions.”, see also Fig 6, [0170], “relationship weighting graph” [0187]-[0188]);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Murdoch’s system into Albertson’s and by incorporating Murdoch into Albertson because both system are related to recommendation engines would provide an E-learning platform that enables one or more student users to access teaching content that is in part user defined, from a variety of network-connected devices.

10.	Regarding claim 2, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Albertson teaches generating, via the computing device, a machine-trained model using a training data set; and determining the persona further comprising using the machine-trained model and information extracted from the plurality of digital messages in identifying the number of interests of the user ([0040], “the outcomes of recommendations (e.g., user requests to access or decline recommended resources) may be used as input (a training data set) to machine learning algorithm(s) and/or artificial intelligence engine(s) configured to adapt weights and/or the weighted matching algorithm” which is used to infer the persona of the user as per claim 1 mapping), also Murdoch teaches the limitation ([0005], [0019], E-learning platform based metadata that includes the instant message as shows in Fig 7).  
11.	Regarding claim 4, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Albertson teaches the digital messages comprise different types of digital messages (Fig 1B, [0016], “a control 124 selectable to send a message text, video, audio) to the group”, Fig 3, step 302, [0029], Interaction data 222 (the plurality of digital messages) may further comprise social-related data...a number of messages sent by the user (the signed-in user) to contacts), and/or other social-related data).).  

12.	Regarding claim 5, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Murdoch teaches the digital messages comprise a same type of digital message [0091], instant message as shows in Fig 7).  

13.	Regarding claim 6, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Albertson teaches determining an interaction frequency, for a contact of the plurality of contacts, using the plurality of digital messages further comprising determining at least one of:
determining a number of digital messages, of the plurality of digital messages, sent by the user that indicated the contact; 
determining a number of digital messages, of the plurality of digital messages, received by the user that indicated the contact; 
determining a number of digital messages, of the plurality of digital messages, received and opened by the user that indicated the contact; and 3U.S. Appl. Serial No. 16/158,564Docket No.: 085804.122450 Response to Final Office Action
determining a number of digital messages, of the plurality of digital messages, received and responded to by the user that indicated the contact ([0029], “the social-related data may comprise, for a given user, a total number of contacts made within gaming service 212 and/or other service, a social graph, data relating to communication with the contacts e g., a number of messages (a number of digital messages) sent by the user to contacts), and/or other social-related data”).  

14.	Regarding claim 8, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Albertson teaches the group is a chat group ([0016], Fig 1B, message). Also Murdoch teaches the limitation at ([0151], [0188]).  

15.	Regarding claim 9, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Albertson teaches the group is a social networking group (Fig 2, online game in a social networking service in ecosystem 202). Also Murdoch teaches the limitation at ([0019], [0155]-[0157]).  
 
16.	Regarding claim 10, Albertson and Murdoch teach the invention as claimed in claim 1 above and further Albertson teaches the group is a chat group and the recommendation comprises an invitation to create the group, on a chat platform, to communicate about the shared interest ([0016], Fig 1B, message). Also Murdoch teaches the limitation at ([0019], [0155]-[0157]).  

17.	Regarding claims 11, 12 and 14-16 and 18-19, those claims recite a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform the method of claims 1, 2 and 4-6 and 8-10 respectively and are rejected under the same rationale.

18.	Regarding claim 20, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.

19.        Claims 3 and 13 are rejected under 35 U.S.C.103 as being unpatentable over Albertson et al (US 20180157981 A1) in view of Murdoch et al (US 20140122595 A1) as claimed in claim 1 above and further in view of Vuskovic et al (US 20190007228 A1).

20.	Regarding claim 3, Albertson and Murdoch teach the invention as claimed in claim 1 above but both didn’t specifically teaches the machine-trained model is a classifier trained using supervised training and the training data set comprises a supervised training data set.
However Vuskovic teaches the machine-trained model is a classifier trained using supervised training and the training data set comprises a supervised training data set ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Vuskovic’s system into Albertson and Murdoch combined system and by incorporating Vuskovic into Albertson and Murdoch combined system because all system are related to recommendation engines would automated assistants that proactively provide content to participant(s) of multi-participant message exchange threads (e.g., group chats, audio and/or video calls in which oral messages are transcribed for analysis, etc.) based on signals such as individual participant profiles associated with participant(s).

21.	Regarding claim 13, this claim recites a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform the method of claim 3 and is rejected under the same rationale.
Respond to Amendments and Arguments
22.	Applicant’s arguments filed 07/12/2021 and discussed during the interview conducted 09/01/2021 with respect to the rejection(s) of claims 1-6, 8-16 and 18-20 under U.S.C 102-103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made and the claims are rejected under 35 U.S.C.103 as being unpatentable over Albertson et al (US 20180157981 A1) in view of Murdoch et al (US 20140122595 A1) and further in view of Vuskovic et al (US 20190007228 A1).
Respond to Amendments and Arguments
22.	Applicant's argued that:
A- The Applicant respectfully disagrees with the Examiner relies on Albertson as allegedly disclosing the above claim elements specifically “obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user; using, via the computing device, the plurality of digital messages of the user to: determine a persona of the user, the user's persona identifying a number of interests of the user identified using the plurality of digital messages”. The portions of Albertson relied on by the Examiner expressly disclose that it uses interaction data indicating a user's interaction with games to determine the user's interest, which is starkly different from the claimed subject matter which uses a user's digital messages to identify the user's interests, contacts of the user, and a frequency of the user's interaction with each of the user's contacts.
B- Similarly, Albertson does not use a user's messages to determine its interaction frequency. As discussed above, Albertson (at   17) discloses that a user's interaction frequency correspond to a certain game (content) and indicates the number of times the user plays the game (or content). 
Nothing in Albertson discloses or even suggests using the user's messages to determine a user's interaction frequency with another user. Indeed, Albertson uses a wholly different interaction frequency that indicates a user's interaction with a game or content.
C- Albertson, as discussed above, fails to disclose at least the claimed personas, the claimed interaction frequency, the claimed contact selection using the claimed interaction frequency and the claimed shared interest determination made using the claimed personas.
D- Murdoch has been reviewed and is not seen to remedy the deficiencies noted herein and in the Office Action.
23.	Applicant's arguments received on 10/10/2022 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
Examiner relied in both Albertson and Murdoch to teach 
obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user;
In line with the applicant pre-grant publication:
 [0044] A digital message (which is also referred to herein as an electronic message) can comprise various types of content, such as and without limitation text, video, audio, multimedia, etc. Examples of digital messages include without limitation an instant message, text message, SMS message, MMS message, email message, voicemail message, etc. A digital message typically comprises a header (or other) portion identifying the sender and the recipient(s) of the message. In addition, a digital message comprises a body containing the contents of the user's message. A digital message can include other parts, such as and without limitation a subject, an attachment, a hyperlink (to a destination, or location, such as an online site, document or other resource, a local or remote network site, document or other resource), etc. A user (a sender or a recipient) is uniquely identified by a name that is typically found in the header of the digital message.

Therefore Albertson teaches the same at ([0002], “for each of a plurality of users of an online ecosystem, obtain and store interaction data (Interaction data 222 may further comprise social-related data...a number of messages sent by the user (the signed-in user) to contacts (the plurality of digital messages)), and/or other social-related data as per [0029]) regarding interactions of the user with one or more digital content items accessible via the online ecosystem.”[0026], “communication and social networking among users” Fig 3, step 302, [0029], Interaction data 222 may further comprise social-related data...a number of messages sent by the user (the signed-in user) to contacts (the plurality of digital messages)), and/or other social-related data).
Murdoch also teaches the limitation obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user ([0091], “electronic communications between users of the system including but not limited to discussion threads, message boards, instant messaging, posts, blogs and so on.” In line with the applicant pre-grant publication [0044].).

Albertson  further teaches using, via the computing device, the plurality of digital messages of the user to: determine a persona of the user, the user's persona identifying a number of interests of the user identified using the plurality of digital messages (Fig 1B, [0018], based on the interaction data, the signed-in user may prefer two or more of the same fantasy games (a number of interests of the user), [0020], a "#FantasyFiction" tag for group 110 indicating a common interest between the group and the signed-in user in fantasy fiction multimedia content.  For example, this common interest may be derived from interaction data, see also [0036] for a plurality of attributes regarding that user (the signed-in user)); and 
determine a plurality of contacts of the user, for each contact of the plurality of contacts, the determining comprising determining an interaction frequency using the plurality of digital messages  (1B, [0017], “the computing system may determine that users 114, 116, and 118 (each contact of the plurality of contacts) are similar to the signed-in user based on interaction data (the plurality of digital messages) indicating that the similar and signed-in users have played a common game as a preferred game--e.g., as a result of the interaction data indicating the game being played at a high frequency, having the highest time played relative to other games, and/or being the most recently played game (an interaction frequency).”, see also [0029], “the social-related data may comprise, for a given user, a total number of contacts made within gaming service 212 and/or other service, a social graph, data relating to communication with the contacts e g., a number of messages (an interaction frequency) sent by the user to contacts), and/or other social-related data); 
selecting, via the computing device and using the interaction frequency determined for each of the plurality of contacts, a number of contacts from the plurality of contacts, each selected contact, of the number of contacts, having a higher interaction frequency than unselected contacts of the plurality of contacts (1B, [0017], see also, [0023], [0036], “one or more attributes associated with a selected user that are regarded as indicative of that user's preferences, habits, and the like may be compared with the same set of attributes of other users to identify similar users and to provide recommendations to the selected user based on interaction data 222 associated with the identified similar users “, [0037], “the subset of users may belong to a cluster of the plurality of users 204 that share an attribute with the selected user “, [0038], and Fig 3, step 312-316, [0048], applying a weighted matching algorithm to determine one or more similar users of the subset of users (a plurality of contacts of the user) that are similar to the selected user (the signed-in user), by applying respective weights to at least a subset of the plurality of attributes to form a weighted subset of attributes... applying the weighted matching algorithm may comprise comparing the weighted subset of attributes to a same subset of attributes associated with the selected user.); 
determining, via the computing device, an interest shared by the user and at least one selected contact of the number of contacts, the determining comprising comparing the persona of the user with the persona of each selected contact of the number of contacts, the shared interest being identified in the persona of the user and the at least one selected contact (Fig 1B, [0018], “FIG. 1B, group 110 is recommended based on interaction data indicating a shared interest between the group and the signed-in user in fantasy games.  For example, group 110 and the signed-in user may prefer two or more of the same fantasy games.”, see also [0033], [0043], Fig 3, [0047]); 
automatically maintaining, via the computing device, a relationship data structure to include information indicating a relationship between the user and the at least one selected contact, the relationship identifying the shared interest between the user and the at least one selected contact determined using each respective persona ([0029], “Interaction data 222 may further comprise social-related data... the social-related data may comprise, for a given user, a total number of contacts made within gaming service 212 and/or other service, a social graph (a relationship data structure), data relating to communication with the contacts e g., a number of messages sent by the user to contacts), and/or other social-related data” [0033], facilitate the provision of an enjoyable user experience and potentially the establishment of relationships with other users with whom a common interest is shared); and 
Further Albertson implicitly teaches automatically making, via the computing device and using the identified shared interest and relationship information from the relationship data structure, a recommendation directed to at least one of the user and the at least one contact, the recommendation identifying the shared interest and recommending at least2U.S. Appl. Serial No. 16/158,564Docket No.: 085804.122450 Response to Final Office Actionone online group activity for the user and the at least one contact to share in accordance with the shared interest, the online group activity comprising a recommendation to form a group specific to the shared interest (Fig 1B, [0017]-[0018], [0023], [0041], “The one or more recommended resources may comprise one or more recommended other users with whom to participate in an online interactive activity (e.g., online game), such as groups 110 and 112, and users 114, 116, and 118 of FIG. 1B.”, [0049], [0065]-[0066], matchmaking with one or more recommended other users of the one or more similar users, and the one or more recommended resources alternatively or additionally may comprise the one or more recommended other users with whom to participate in an online game (online group activity).).
However Murdoch explicitly teaches automatically making, via the computing device and using the identified shared interest and relationship information from the relationship data structure, a recommendation directed to at least one of the user and the at least one contact, the recommendation identifying the shared interest and recommending at least2U.S. Appl. Serial No. 16/158,564Docket No.: 085804.122450 Response to Final Office Actionone online group activity for the user and the at least one contact to share in accordance with the shared interest, the online group activity comprising a recommendation to form a group specific to the shared interest ([0019], “monitor learning activities of users, and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155], “The analysis utility uses meta data to determine relationships between users, and to determine relationships between content...Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.  The analysis utility is also operable to relate content to users based upon meta data, assessment, and social engines.  The analysis utility, in one aspect thereof, is operable to track and relate users to one another through common interaction with content, whether this interaction is direct or indirect”, [0156] In one aspect of the invention, the analysis utility includes a relational engine or component (a relationship data structure) that collects data to identify or form relationships between users whether they're directly or indirectly connected. [0157], “Relevant social relationships (a relationship data structure) then further strengthen or weaken specific Nodes and Edges based upon past Interactions and the context Interactions.”, see also Fig 6, [0170], “relationship weighting graph”).

Also Murdoch teaches determining, via the computing device, an interest shared by the user and at least one selected contact of the number of contacts, the determining comprising comparing the persona of the user with the persona of each selected contact of the number of contacts, the shared interest being identified in the persona of the user and the at least one selected contact ([0019], “monitor learning activities of users (persona), and based on such learning activities identify shared learning attributes (interest shared) amongst two or more users,”, [0155], “track and relate users to one another through common interaction with content, whether this interaction is direct or indirect”,);
automatically maintaining, via the computing device, a relationship data structure to include information indicating a relationship between the user and the at least one selected contact, the relationship identifying the shared interest between the user and the at least one selected contact determined using each respective persona ([0019], “monitor learning activities of users (persona), and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155], “The analysis utility uses meta data to determine relationships between users, and to determine relationships between content...Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.  The analysis utility is also operable to relate content to users based upon meta data, assessment, and social engines.  The analysis utility, in one aspect thereof, is operable to track and relate users to one another through common interaction with content, whether this interaction is direct or indirect”, [0156] In one aspect of the invention, the analysis utility includes a relational engine or component (a relationship data structure) that collects data to identify or form relationships between users whether they're directly or indirectly connected (a relationship data structure). [0157], “Relevant social relationships (a relationship data structure) then further strengthen or weaken specific Nodes and Edges based upon past Interactions and the context Interactions.”, see also Fig 6, [0170], “relationship weighting graph” [0187]-[0188]);

CONCLUSION
24. 	THIS ACTION IS MADE FINAL.
25.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169